

EXHIBIT 10.2














ENBRIDGE INC.


EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN


ENBRIDGE INC.
- and -
[        ]




Dated as of [            ]




Pre-2014 Form of Executive Employment Agreement



--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Article 1 DEFINITIONS AND INTERPRETATION
1
1.1
Definitions
 
1.2
Headings
 
1.3
Governing Law and Attornment
 
1.4
Singular; Gender
 
 
 
 
Article 2 EMPLOYMENT
5
2.1
Position, Duties and Responsibilities of Executive
 
2.2
Term of Agreement
 
2.3
Termination of Agreement upon Disability of Executive
 
2.4
Termination of Agreement by the Corporation for Cause
 
2.5
Termination of Employment by the Corporation or the Executive
 
2.6
Other Termination by Executive
 
2.7
Pension Plans
 
2.8
Continuing Provisions
 
 
 
 
Article 3 NON-COMPETITION AND CONFIDENTIALITY
12
3.1
Non-Competition While Employed
 
3.2
Non-Competition Following Termination of Employment
 
3.3
Non-Solicitation of Employees
 
3.4
Confidentiality
 
 
 
 
Article 4 GENERAL
0
4.1
Notices
 
4.2
Time
 
4.3
Legal Fees and Expenses
 
4.4
Replacement and Integration
 
4.5
Amendment
 
4.6
Waivers
 
4.7
Further Assurances
 
4.8
Severability
 
4.9
Enurement
 










--------------------------------------------------------------------------------





EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT made effective the [ ] day of [        ] between:
ENBRIDGE INC., a body corporate under the Canada Business Corporations Act, with
offices in the City of Calgary, in the Province of Alberta (hereinafter called
the "Corporation")
- and -
[        ], of the City of Calgary, in the Province of Alberta (hereinafter
called the "Executive").


WHEREAS:
(a)
the Executive is an executive of the Corporation and is considered by the Board
of Directors of the Corporation to be a valued employee of the Corporation and
has acquired outstanding and special skills and abilities and an extensive
background in and knowledge of the Corporation's business and the industry in
which it is engaged; and

(b)
the Board of Directors recognizes that it is essential, in the best interests of
the Corporation, that the Corporation retain the continuing dedication of the
Executive to his office and employment and that this can best be accomplished if
the personal uncertainty facing the Executive in the event of a Corporation
initiated termination of employment of the Executive is alleviated;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, it is hereby agreed as set forth below.

ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1
Definitions

In this Agreement:
(a)
"affiliate" a person shall be deemed to be an affiliate of another person if one
of them is controlled by the other or both are controlled by the same person,
and if two persons are affiliates of the same person at the same time they are
deemed to be affiliates of each other;








--------------------------------------------------------------------------------

-2-


(b)
"Annual Compensation" means the sum of the Annual Salary and the Annual
Incentive Bonus;

(c)
"Annual Salary" means the annual salary of the Executive established by the HRCC
and payable by the Corporation or its affiliates, determined as at the end of
the month immediately preceding the month in which the termination of employment
occurs and if at the relevant time an annual salary level has not been
established, it shall be calculated by multiplying by 12 the monthly salary of
the Executive in effect for the month preceding the month in which a termination
of employment occurs pursuant to Article 2. Notwithstanding the foregoing, and
in the event that the termination of employment occurs pursuant to Section
2.5(a)(ii), the Annual Salary shall be deemed to be the annual salary of the
Executive established by the HRCC and payable by the Corporation or its
affiliates, determined as at the end of the month immediately preceding the
first event or series of events constituting the constructive dismissal of the
Executive, as contemplated by Section 2.5(a)(ii) herein;

(d)
"Annual Incentive Bonus" means the annual incentive bonus of the Executive under
the Corporation's short term incentive plan;

(e)
"Confidential Information" means the information, processes, know how, data,
trade secrets, techniques, knowledge and other confidential information not
generally known or lawfully available to the public relating to or connected
with the business or corporate affairs and operations of the Corporation and its
affiliates;

(f)
"constructive dismissal" means, unless expressly consented to in writing by the
Executive, any action that constitutes constructive dismissal (as defined at
common law) of the Executive, including without limiting the generality of the
foregoing;

(i)
a decrease in the title, position or reporting relationships of the Executive,
including without limiting the generality of the foregoing, ceasing to directly
report to the board of directors of the Corporation and of its control person,
if any, or ceasing to be a full member of the most senior formal groups or
committees (as of the effective date hereof its Executive Leadership Team, its
Corporate Leadership Team, its Operations and Integrity Committee and its
Investment Committee) involved in corporate stewardship of the Corporation and
of its control person, if any;








--------------------------------------------------------------------------------

-3-


(ii)
a material decrease in the Executive's responsibilities or powers;

(iii)
a reduction in the Annual Salary of the Executive;

(iv)
a reduction in the value of the Executive's pension benefits (including without
limiting the generality of the forgoing the defined benefit pension plan or the
supplemental benefit pension plan); or

(v)
any material reduction in the value of the Executive's other employee benefits,
plans and programs, other than a reduction in the value of the Executive's
Annual Incentive Bonus as a result of the normal application of the performance
criteria under the Annual Incentive Bonus.

(g)
"control person" means a person, or a group of persons acting jointly or in
concert, that are in a position to exercise, directly or indirectly, effective
control of another person, whether through:

(i)
the ownership or control of:

A.
a majority of, or

B.
in the case of a person whose voting securities or interests are widely held or
publicly traded, 20% or more of,

the voting securities or interests of such other person(including without
limiting the generality of the foregoing of any securities or interests which
are convertible or exchangeable into voting securities or interests forming part
of the holdings of the person or group of persons, whether or not at relevant
time such conversation or exchange has taken place, and including securities or
interests of a person or group of persons which carry the right to vote under
circumstances that have occurred and are continuing); or
(ii)
contract or other legal rights,

and "control" in respect of a person shall have a corresponding meaning;
provided that a person holding voting securities or interests in the ordinary
course of business as an investment manager and who is not, individually or
acting jointly or in concert with other persons,







--------------------------------------------------------------------------------

-4-


using such holding to exercise effective control shall not be considered a
control person;
(h)
"defined benefit pension plan" means the Corporation's registered pension plan,
entitled "Retirement Plan for the Employees of Enbridge Inc. and Affiliates" and
dated July 1, 2001, as amended or replaced from time to time in accordance with
the terms of such registered pension plan;

(i)
"Human Resources and Compensation Committee" or "HRCC" means the committee of
the Board of Directors of the Corporation from time to time appointed to fix the
remuneration of executives of the Corporation or, if such committee has not been
appointed, means the Board of Directors of the Corporation;

(j)
"Pensionable Bonus" means the portion of Annual Incentive Bonus which is used
under the defined benefit pension plan and the supplemental benefit pension plan
to determine final or best average earnings;

(k)
"person" means an individual, a partnership or incorporated or unincorporated
association, syndicate or organization, a company, corporation or other body
corporate wherever or however incorporated, a trust or any government or
governmental authority or instrumentality;

(l)
"RCA" shall have the meaning set out in Section 2.7;

(m)
"Retiring Allowance" shall have the meaning set out in Section 2.5(b);

(n)
"supplemental benefit pension plan" means the non-registered supplemental
pension plan, entitled "The Enbridge Supplemental Pension Plan" and dated
January 1, 2000, as amended or replaced from time to time in accordance with the
terms of such supplemental pension plan; and

(o)
"supplementary undertaking" shall have the meaning set out in Section 2.7.

1.2
Headings

The headings of the articles, sections, clauses and paragraphs herein are
inserted for convenience of reference only and shall not affect the meaning or
interpretation hereof. Unless otherwise stated, all references to articles,
sections, clauses or paragraphs in this Agreement are to those set out in this
Agreement.







--------------------------------------------------------------------------------

-5-


1.3
Governing Law and Attornment

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns to the jurisdiction of the courts of
the Province of Alberta with respect to any matters arising out of this
Agreement.
1.4
Singular; Gender

All words importing the singular number include the plural and vice versa, and
all words importing gender include the masculine, feminine and neuter genders.

ARTICLE 2
EMPLOYMENT
2.1
Position, Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation may from time to time prescribe and
are currently contemplated by his position as [        ] or substantially
equivalent duties and responsibilities. Except as may be authorized by the Board
of Directors of the Corporation, the Executive shall devote the whole of his
time to the Executive's duties hereunder and shall use his best efforts to
promote the interests of the Corporation and its affiliates.
2.2
Term of Agreement

The term of this Agreement shall commence on the effective date hereof and,
subject to Section 2.8, shall continue in effect to and including the earliest
of:
(a)
the effective date of voluntary retirement of the Executive in accordance with
the retirement policies established for senior employees of the Corporation;

(b)
the effective date of voluntary resignation of the Executive other than pursuant
to Section 2.5(a)(ii);

(c)
the death of the Executive; or

(d)
the effective date of termination of the employment of the Executive by the
Corporation, including pursuant to Section 2.5 (a)(ii).

2.3
Termination of Agreement upon Disability of Executive

If at the end of any month the Executive is and has been for a period of more
than 12 consecutive months unable to perform the essential duties specified







--------------------------------------------------------------------------------

-6-


pursuant to this Agreement in the normal and regular manner due to mental or
physical disability, this Agreement may be terminated by the Corporation on 30
days' prior written notice. Notwithstanding anything contained in this Section
2.3, the Executive shall, after such termination, continue to be entitled to all
benefits provided under the disability and pension plans of the Corporation or
its affiliates applicable to the Executive at the date of and during the time of
this Agreement.
2.4
Termination of Agreement by the Corporation for Cause

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for just cause as defined at
common law, pursuant to written notice setting forth particulars of such cause.
2.5
Termination of Employment by the Corporation or the Executive

(a)
Except where such termination is pursuant to Sections 2.2(a), 2.2(b), 2.2(c),
2.4 or 2.6 the provisions of this Section 2.5 shall apply:

(i)
where the Corporation terminates the employment of the Executive for any reason;

(ii)
where the Executive terminates his employment with the Corporation within a
period of 180 days following constructive dismissal of the Executive. For this
purpose the Executive may within a period of 180 days following the constructive
dismissal of the Executive terminate his employment with the Corporation upon 30
days' prior written notice to the Corporation. For greater clarity, the said 30
day notice may be given at any time up to the 150th day of the said 180-day
period; or

(iii)
where the Corporation terminates this Agreement pursuant to Section 2.3.

(b)
In the event of termination of employment as provided in Section 2.5(a), the
Executive shall be entitled to receive, and the Corporation shall pay to the
Executive, a retiring allowance (the "Retiring Allowance") computed as
hereinafter provided, which shall include all statutory entitlement under
employment standards legislation and all common law entitlement to reasonable
notice. The Retiring Allowance shall be that amount which is equal to three
times the sum of:








--------------------------------------------------------------------------------

-7-


(i)
the Annual Salary; and

(ii)
the average of the last two payments of the Annual Incentive Bonus paid to the
Executive immediately preceding the date of such termination of employment.

(c)
In addition to the Retiring Allowance calculated in accordance with Section
2.5(b):

(i)
the Corporation shall pay to the Executive the cash value of three times the
last annual flex credit allowance provided to the Executive immediately
preceding the date of such termination of employment under the Corporation's
flexible benefit program unless the Executive continues to be covered through
the Corporation's annuitant benefit program or the benefits program of another
employer of equal value (and in the case that such other employer's benefit
program is of lesser value, the Executive shall be paid the difference in such
values). Alternatively, at the Executive's election, the Corporation shall
provide continuation of the benefit coverage, for three years, with the
exception of those benefits which may not be continued pursuant to the
applicable plan text, including long term disability coverage;

(ii)
the Corporation shall pay to the Executive an Annual Incentive Bonus for the
calendar year in which the termination of employment occurs, prorated based upon
the number of days of employment of the Executive in the calendar year to the
total number of days in the year and calculated based on the last Annual
Incentive Bonus payment received by the Executive. In addition, the Executive
shall receive all accrued and unpaid annual vacation pay to the date of
termination. In addition, where the Executive holds rights under other plans to
cash incentive compensation (including without limiting the generality of the
foregoing, any performance stock units) the Executive shall be paid for the
period in which he was employed a pro-rated amount based upon the number of days
in the applicable period under the plan the Executive was employed to the number
of days in the applicable plan period and such amounts shall be paid to the
Executive within 30 days of the date on which amounts so payable under such
plans are determined;

(iii)
the Corporation shall pay to the Executive the cash value of three times the
last annual flexible perquisite allowance








--------------------------------------------------------------------------------

-8-


provided to the Executive immediately preceding the date of such termination of
employment under the Corporation's executive flexible perquisites program less
any amounts prepaid to the Executive but unearned by virtue of such termination
of employment (as of the effective date of this Agreement this amount is
$49,500);
(iv)
the Corporation shall pay to the Executive a lump sum payment equivalent to the
Corporation's portion of contributions on behalf of the Executive to the
Corporation's employee savings plan for a three year period based upon the base
salary of the Executive as at the effective date of termination; and

(v)
the Corporation shall pay for financial counselling and/or career counselling
assistance for the Executive to a maximum of $20,000.

(d)
The Executive shall have, and shall be deemed to have had, as of the effective
date of termination, three years of additional service added to the service
(calculated at 2% accrual rate) already accrued at the effective date of
termination under the Corporation's defined benefit pension plan and
supplemental benefit pension plan. In addition, in the event of termination
pursuant to Section 2.5 (a) prior to January 9, 2014, the Executive shall be
credited with an additional .5% accrual rate under the Corporation's defined
benefit pension plan and supplemental pension plan for each year of service
between 2008 and 2014, up to a maximum of 3%.

(e)
Notwithstanding the provisions of any plan under which such options have been
issued, if at the effective date of termination of employment as provided in
Section 2.5(a) the Executive holds exercisable but unexercised options for the
purchase of shares or other securities under any of the Corporation's or its
affiliates' stock option plans, the Executive shall be entitled to exercise all
options so held in accordance with the terms of such plans; provided further
that any provision in any such plan which purports to terminate such options in
the event of termination of employment for any reason shall not be applicable
or, if such provision is applicable under such plan to prevent such exercise,
the provisions of Section 4.4 shall apply. If the Executive holds options for
the purchase of shares or other securities under any of the Corporation's or its
affiliates' stock option plans which are not vested or otherwise not exercisable
at the date of termination of employment in circumstances where this Section 2.5
applies, the Corporation shall








--------------------------------------------------------------------------------

-9-


pay to the Executive a cash amount representing the excess, if any, of the fair
market value of the shares or other securities on the date of termination of
employment over the exercise price for such options. Fair market value on the
date of termination of employment shall mean the last board lot sale price on
the Toronto Stock Exchange (or such other exchange on which the greatest volume
of trading of such shares or other securities takes place for the 30 trading
days prior to the date of termination) on the last trading day prior to the date
of termination of employment.
(f)
The Corporation and the Executive agree that the provisions of Section 2.5 are
fair and reasonable and that the amounts payable by the Corporation to the
Executive pursuant to Section 2.5 are reasonable estimates of the damages which
will be suffered by the Executive in the event of the termination of his
employment with the Corporation in the circumstances set out in Section 2.5, and
shall not be construed as a penalty, nor shall the Executive be required to
mitigate any loss resulting from the termination, including without limiting the
generality of the foregoing, any amounts required to be paid pursuant to this
Agreement.

(g)
The amounts payable by the Corporation to the Executive pursuant to Section 2.5
shall not be reduced by any amounts earned by the Executive after the
termination of the employment of the Executive.

(h)
All amounts paid by the Corporation to the Executive pursuant to Section 2.5
shall satisfy and forever discharge all liabilities, claims or actions that the
Executive may or shall have against the Corporation arising from the termination
of employment of the Executive whether at common law or under statute or
otherwise.

(i)
Subject to the provisions of Sections 2.5(c) and 2.5(e), the Corporation shall,
at the option of the Executive, pay the amounts provided under this Section 2.5
to the Executive on the effective date that the employment of the Executive is
terminated, or as soon thereafter as reasonably practical, but in any event
within 30 days of the effective date of such termination, less all applicable
statutory deductions, or arrange a schedule of instalment payments of such
amounts as determined by the Executive. Upon payment to the Executive of the
amounts provided for under this Section 2.5 and, if applicable, a duly signed
written agreement of the Corporation to make all instalment payments thereof on
a timely basis in accordance with the Executive's determinations as provided for
in the foregoing sentence, the Executive and the Corporation shall








--------------------------------------------------------------------------------

-10-


execute and deliver to the other the releases in the forms of Schedules A and B,
respectively.
2.6
Other Termination by Executive

Notwithstanding anything to the contrary herein, in addition to the right of the
Executive to terminate his employment under the circumstances described in
Section 2.5, the Executive shall be entitled to terminate this Agreement and his
employment with the Corporation at his pleasure upon 30 days' prior written
notice to such effect. In such event, the Executive shall not be entitled to any
further compensation from the effective date of his termination of employment,
except for such compensation as accrued prior to and on the effective date of
termination of employment. The Corporation acknowledges and agrees that the
Corporation shall have no remedy against the Executive, in law or otherwise,
upon the termination of this Agreement and the Executive's employment with the
Corporation in accordance with this Section 2.6.
2.7
Pension Plans

The Corporation undertakes and agrees with the Executive (herein, the
"supplementary undertaking") to pay or cause to be paid to the Executive the
amounts provided for in the supplemental benefit pension plan as modified by
this Section 2.7, which amounts are supplemental to the amounts to be paid to
the Executive under the defined benefit pension plan, such that the Executive
will receive an annual pension equal to the annual pension that the Executive
would be entitled to under the defined benefit pension plan but for the fact
that retirement benefits under the defined benefit pension plan are subject to a
maximum pension limitation as fixed from time to time under the Income Tax Act
(Canada) and the rules and regulations from time to time promulgated by Canada
Revenue Agency thereunder. In particular, the Executive (or the Executive's
spouse or beneficiary as defined in the supplemental benefit pension plan) is
entitled to receive:
(a)
benefits determined in accordance with the supplemental benefit pension plan,
being certain amounts that would be payable from the defined benefit pension
plan but for limitations imposed by the Income Tax Act (Canada), all as
specified in the supplemental benefit pension plan; and

(b)
if Section 2.5(d) applies, benefits determined in accordance with the
supplemental benefit pension plan pursuant to Section 2.7 (a) above as if:

(i)
three additional years of credited service were applied in the lifetime
retirement income formula in the defined benefit pension plan, and three
additional years of continuous service were granted for other purposes of the
defined








--------------------------------------------------------------------------------

-11-


benefit pension plan (calculated at 2% accrual rate). In addition, in the event
of termination pursuant to Section 2.5 (a) prior to January 9, 2014, the
Executive shall be credited with an additional .5% accrual rate for each year of
service between 2008 and 2014, up to a maximum of 3%.
(ii)
for the purposes of determining final or best average earnings, for each of the
three additional years of credited service provided for pursuant to Section 2.7
(b) (i) above:

A.
the Executive's salary for such years shall be deemed to be his annual salary as
at the date of termination of employment, and

B.
the Annual Incentive Bonus used in calculating the Pensionable Bonus for each of
such additional years shall be deemed to be the average of the last two payments
of Annual Incentive Bonus paid to the Executive.

Notwithstanding the provisions of Section 2.5(d) and this Section 2.7, the
defined benefit pension plan and the supplemental benefit pension plan, the
aggregate pension payable to the Executive (or the Executive's spouse or
beneficiary as defined in the supplemental benefit pension plan) under such
pension plans shall not exceed $1,750,000 per annum; provided that the Executive
may request that the Board of Directors of the Corporation or the HRCC consider
increasing the amount of $1,750,000 per annum in the following circumstances:
(a)
where in any period of 12 consecutive months the increase in the Consumer Price
Index (all items) for Canada (as published by Statistics Canada) is greater than
10%; or

(b)
where any other member of the Executive Leadership Team with approximately the
same number of credited years of service for purposes of the defined benefit
pension plan and the supplemental benefit pension plan would receive an annual
pension greater than $1,750,000 per annum;

and the Board or the HRCC may in its discretion determine within 90 days of the
request being made by the Executive if such an increase will be made and, if so,
the amount of such increase.
The Corporation represents and undertakes to the Executive that the
supplementary undertaking is and shall hereafter be maintained fully funded in a
retirement compensation arrangement (as referred to in the Income Tax Act
(Canada)) separately maintained under a trust arrangement established by the
Corporation (the







--------------------------------------------------------------------------------

-12-


"RCA"). The supplementary undertaking shall be funded from amounts in the RCA
with any amount that cannot be funded from the RCA being paid by the
Corporation. In addition, the Corporation agrees that the portion of the Annual
Incentive Bonus used in calculating Pensionable Bonus for all years of credited
service shall not be less than 50% of Annual Incentive Bonus for each applicable
year.
2.8
Continuing Provisions

Notwithstanding the termination of this Agreement under Article 2, the
provisions of Sections 2.5, 2.6, 2.7 and 2.8 and Article 3 and all other
provisions hereof which by their terms are to be performed following the
termination hereof shall survive such termination and be continuing obligations,
and all rights of the Executive to compensation and benefits which have accrued
prior to such termination shall remain payable and enforceable regardless of
such termination.

ARTICLE 3
NON-COMPETITION AND CONFIDENTIALITY
3.1
Non-Competition While Employed

The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he has
developed and will develop and acquire wide experience and knowledge with
respect to the businesses carried on by the Corporation and its affiliates and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Executive and of the Corporation that such knowledge and
experience shall be used solely and exclusively in the furtherance of the
business interests of the Corporation and its affiliates and not in any manner
detrimental to them. The Executive therefore agrees that so long as he is
employed by the Corporation pursuant to this Agreement he shall not engage in
any practice or business in competition with the business of the Corporation or
any of its affiliates.
3.2
Non-Competition Following Termination of Employment

In the event of termination of the Executive's employment for any reason, the
Executive agrees that he will not, directly or indirectly, for a period of 12
months from the date of termination of employment, without the prior written
consent of the Corporation (not to be unreasonably withheld) either alone or in
partnership or in conjunction with any person or persons, firm, association,
syndicate, company or corporation (collectively, a "Business Entity") as
principal, agent, shareholder, employee, director or in any other manner
whatsoever carry on or be engaged in or concerned with or interested in, or
advise, lend money to, guarantee the debts or obligations of or permit his name
or any part thereof to be used or employed by any Business Entity engaged or
interested in the transportation, distribution or marketing of crude oil,
natural







--------------------------------------------------------------------------------

-13-


gas or natural gas liquids, the gathering or processing of natural gas including
the extraction of natural gas liquids, power generation, transmission,
distribution or marketing, the production, transmission, distribution or
marketing of renewable or green energy including wind, solar or thermal: (i)
within any province of Canada; (ii) within Canada; (iii) within any state of the
continental United States of America, including Alaska; (iv) within the
continental United States of America, including Alaska; or (v) within North
America. If any covenant or provision in this Section 3.2 is determined to be
void or unenforceable in whole or in part, it shall be deemed not to affect or
impair the validity of any other covenant or provision, and each of
Sections 3.2(i) to (v) are hereby declared to be separate and distinct covenants
(and for this purpose each province or state intended to be named in Sections
3.2(i) and (iii) shall be considered to be set forth in a separate subclause of
Section 3.2 and to be a separate and distinct covenant). The Executive agrees
that the provisions of this Section 3.2 are reasonable in the interests of the
Corporation and its continuing business and operations. The foregoing provisions
of Section 3.2 shall not apply to the acquisition by the Executive, directly or
indirectly, or through any Business Entity of up to 1% of the shares or other
securities of a Business Entity quoted or traded on any public stock exchange in
Canada or the United States of America.
If the Executive fails to comply with this Section 3.2, the Corporation shall be
entitled to cancel all unvested or unexercised options or performance share
units and to terminate the payment to the Executive of any amounts the Executive
is entitled to under the Corporation's supplemental benefit pension plan.
3.3
Non-Solicitation of Employees

Except with the prior written consent of the Corporation, the Executive shall
not solicit or cause to be solicited for employment any officer or employee of
the Corporation, any of its subsidiaries or any partnership where the
Corporation or one of its subsidiaries acts as the general partner for a period
of 24 months from the termination of the employment of the Executive with the
Corporation. For this purpose, solicitation does not include advertising in
periodicals or newspapers of general circulation.
If the Executive fails to comply with this Section 3.3, the Corporation shall be
entitled to cancel all unvested or unexercised options or performance share
units and to terminate the payment to the Executive of any amounts the Executive
is entitled to under the Corporation's supplemental benefit pension plan.
3.4
Confidentiality

The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities outlined in this Agreement, he will
become knowledgeable, aware and possessed of Confidential Information concerning
the business of the Corporation and its affiliates. The Executive agrees that,
except with the consent of the Board of Directors of the Corporation or his
superior, or as required







--------------------------------------------------------------------------------

-14-


by applicable law, he will not disclose such Confidential Information to any
unauthorized persons so long as he is employed by the Corporation pursuant to
this Agreement and for a period of two years thereafter; provided that the
foregoing shall not apply to any Confidential Information which is or becomes
known or available to the public or to the competitors of the Corporation or its
affiliates other than by a breach of this Agreement by the Executive.

ARTICLE 4
GENERAL
4.1
Notices

Any notice required or permitted to be given to a party hereunder shall be in
writing and may be given by mailing the same (provided there is no threatened or
pending disruption of postal services), postage prepaid, or delivering the same,
addressed to such party at the following address:
To the Corporation:
Enbridge Inc.
3000, 425 - 1st Street SW
Calgary, Alberta T2P 3L8
Attention:    Chairman of the Board of Directors
To the Executive:
[        ]
[        ]
[        ]
Any notice aforesaid if delivered shall be deemed to have been delivered on the
first business day following the date on which it was delivered or if mailed
shall be deemed to have been received on the third business day following the
date on which it was mailed. Any party may change its address for service from
time to time by a notice given in accordance with the foregoing.
4.2
Time

Time shall be of the essence of this Agreement.
4.3
Legal Fees and Expenses

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the sole discretion of the President and Chief Executive Officer,
in respect of legal, consulting and accounting expenses in connection with the
negotiation







--------------------------------------------------------------------------------

-1-


and execution of this Agreement. The Corporation shall pay all costs, charges
and expenses incurred in respect of legal, consulting and accounting expenses
(including legal fees, charges and disbursements on an as between a solicitor
and his own client basis) incurred by the Executive or his estate in taking any
action or enforcing any right or benefit provided to the Executive by this
Agreement; provided only that the Executive is substantially successful in any
such action or in enforcing any such right or benefit, and providing further
that payments pursuant to this Section 4.3 shall not exceed a maximum amount of
$20,000 or such greater amount as may be ordered by any court or other competent
authority.
4.4
Replacement and Integration

The provisions of this Agreement replace and supersede the Executive Employment
Agreement dated as of January 9, 2008 and the offer of employment dated March
19, 2008 each between the Executive and the Corporation. The provisions of this
Agreement are in addition to and not in substitution for the other terms,
conditions and provisions concerning the employment of the Executive by the
Corporation, whether contained in benefit or incentive plans (including without
limiting the generality of the foregoing, short term incentive plans,
performance incentive plans and long term incentive plans) or otherwise, and
where there is any conflict between this Agreement and such other terms,
conditions and provisions this Agreement shall govern and prevail. In the event
any plan under which any benefit or incentive is granted does not permit a
benefit or incentive to be received in circumstances contemplated by this
Agreement, the Corporation shall pay to the Executive a cash amount equal to the
value of the benefit or incentive provided for in this Agreement. This Agreement
together with such other terms, conditions and provisions constitute the entire
Agreement between the parties hereto pertaining to the subject matter hereof.
4.5
Amendment

This Agreement may not be amended or modified in any respect except by written
instrument signed by the parties hereto. This Agreement shall, if the Executive
so requests in writing, be amended to modify its provisions to provide the
Executive with the same rights in respect of circumstances where a person
becomes a control person of the Corporation or its affiliates as may be provided
for in any agreement entered into after the effective date of this Agreement
(other than amended and restated employment agreements that may be entered into
after the effective date hereof with employees who were members of the Executive
Management Team on January 9, 2008) with any other employee of the Corporation
or any of its affiliates. The Corporation shall, within 10 days of the entering
into of any such agreement with another employee, notify the Executive in
writing of the details of such provisions (but shall not be required to disclose
the identity of the other employee).







--------------------------------------------------------------------------------

-2-


4.6
Waivers

No waiver by either party hereto of any breach of any of the provisions of this
Agreement shall take effect or be binding upon the party unless in writing and
signed by such party. Unless otherwise expressly provided therein, such waiver
shall not limit or affect the rights of such party with respect to any other
breach.
4.7
Further Assurances

The parties hereto agree to execute and deliver such further and other documents
and perform and cause to be performed such further and other acts and things as
may be necessary or desirable in order to give full effect to this Agreement and
every part hereof.
4.8
Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
4.9
Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.







--------------------------------------------------------------------------------

-3-




IN WITNESS WHEREOF the Corporation has hereunto affixed its corporate seal and
caused this Agreement to be duly executed and delivered by its duly authorized
officers in that behalf and the Executive has hereunto set his hand and seal
this ___________ day of February, 2013 and effective as of the day and year
first written above.
 
 
 
ENBRIDGE INC.
 
 
 
 
 
 
 
Per: /s/ [ ]
 
 
 
[ ]
 
 
 
[ ]
 
 
 
 
 
 
 
 
 
 
 
Per: /s/ [ ]
 
 
 
[ ]
 
 
 
[ ]
 
 
 
 
 
 
 
 
SIGNED AND DELIVERED in the
)
 
 
presence of:
)
 
 
 
)
 
 
/s/ [ ]
)
 
[ ]
Witness
)
 
[ ]
[ ]
)
 
 










--------------------------------------------------------------------------------






SCHEDULE A
Release
KNOW ALL MEN BY THESE PRESENTS that I, [        ], of the City of Calgary, in
the Province of Alberta, in consideration of the amounts (including without
limiting the generality of the foregoing, if applicable, payment of instalments
of such amounts) provided in Sections 2.5 and 2.7 of the Executive Employment
Agreement (the "Contract") dated as of [        ] between me and Enbridge Inc.
(the "Corporation") and for other good and valuable consideration, inclusive of
any statutory severance or benefits in accordance with the Employment Standards
Code (Alberta), the receipt (other than in respect of the future instalments
referred to above, if any) and sufficiency of which is hereby acknowledged, do
for myself, my executors and assigns hereby remise, release and forever
discharge the Corporation, its respective predecessors, successors and assigns,
from all manner of actions, causes of action, claims or demands, past, present
or future, which against the Corporation, its respective predecessors,
successors and assigns, I ever had, now have, or can, shall or may hereafter
have, by reason of or arising out of any cause, matter or thing whatsoever done
or admitted to be done, occurring or existing up to and inclusive of the date of
this Release and in particular, without in any way restricting the generality of
the foregoing, in respect of all claims, past, present or future, directly or
indirectly related to or arising out of or in connection with my relationship
with the Corporation, its respective predecessors, successors and assigns, as an
employee, officer, director or trustee, and the termination of my employment
from the Corporation, on [            ]. Words or terms defined in the Contract
and not otherwise defined herein shall have the meanings ascribed to them in the
Contract.
AND FOR THE SAID CONSIDERATION I represent and warrant that I have not assigned
to any person any of the actions, causes of action, claims, suits, executions or
demands which I release by this Release, or with respect to which I agree not to
make any claim or take any proceeding herein.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, this Release shall not extend to or
affect, or constitute a release of, my right to sue, claim against or recover
from the Corporation and shall not constitute an agreement to refrain from
bringing, taking or maintaining any action against the Corporation in respect
of:
(a)
any corporate indemnity existing by statute or contract or pursuant to any of
the constating documents of the Corporation provided in my favour in respect of
my having acted at any time as a director, trustee or officer or any of such
positions with the Corporation or any of its affiliates or of any person for
which I acted as a director, trustee or officer of at the request of the
Corporation or any of its affiliates;

(b)
my entitlement to any insurance maintained for the benefit or protection of the
directors, trustees or officers of the Corporation or of any of its








--------------------------------------------------------------------------------

- 2 -


affiliates or of any person for which I acted as a director, trustee or officer
of at the request of the Corporation or any of its affiliates, including without
limitation, directors', trustees' and officers' liability insurance; or
(c)
my entitlement to any amounts that may arise under the Sections and Articles of
the Contract referred to in Section 2.8 of the Contract.

IT IS HEREBY AGREED that, except as provided herein, the terms of the Contract
and of this Release will be kept confidential. Subject to the following, I shall
not communicate any such terms to any third party under any circumstances
whatsoever, although I shall be at liberty to disclose to third parties that a
mutually acceptable release was agreed upon. Notwithstanding the foregoing, I
shall be permitted to disclose the terms of the Contract and this Release to my
spouse, and my tax, financial and legal advisors, and to make any disclosures of
the terms of the Contract and this Release as may be required to allow me to
comply with any applicable provision of the law. In such event, I shall require
that my spouse, and any such tax, financial or legal advisor execute the
undertaking provided in Schedule C to the Contract prior to the disclosure of
the terms of the Contract and this Release and shall advise the Corporation of
such disclosure and provide the Corporation with a copy of such undertaking. In
the event of any disclosure required by law, upon becoming aware of any such I
shall, provided I am legally permitted to do so, promptly advise the Corporation
of the required disclosure prior to making such disclosure and shall, to the
extent legally permitted to do so, provide the Corporation with reasonable
opportunity to seek protective orders or other assurances that confidential
treatment will be afforded to such information. The invalidity or
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.
I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Corporation. I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
upon the meaning and the significance of the terms herein.
IN WITNESS WHEREOF, I have hereunto
set my hand this [ ] day of [ ].
 
 
 
Witness
 
[ ]










--------------------------------------------------------------------------------






SCHEDULE B
Release
KNOW ALL MEN BY THESE PRESENTS that Enbridge Inc. (the "Corporation"), a
corporation incorporated under the laws of Canada, in consideration of the
delivery by [            ] (the "Executive") of a Release dated the date hereof
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, for itself, its affiliates and it and their
respective predecessors, successors and assigns, hereby remises, releases and
forever discharges the Executive and his heirs, legal personal representatives
and assigns from all manner of actions, causes of action, claims or demands,
past, present or future, against the Executive or his heirs, legal personal
representatives and assigns which the Corporation, its affiliates or its or
their respective predecessors, successors and assigns ever had, now have, or
can, shall or may hereafter have, by reason of or arising out of any cause,
matter or thing whatsoever done or omitted to be done, occurring or existing up
to and inclusive of the date of this Release and in particular, without in any
way restricting the generality of the foregoing, in respect of all claims, past,
present or future, directly or indirectly related to or arising out of or in
connection with the Corporation's or its affiliates' relationship with the
Executive, as an employee, officer, director or trustee of the Corporation or
its affiliates. Words or terms defined in the Contract (as defined below) and
not otherwise defined herein shall have the meanings ascribed to them in the
Contract.
AND FOR THE SAID CONSIDERATION the Corporation represents and warrants that
neither it nor its affiliates has assigned to any person any of the actions,
causes of action, claims, suits, executions or demands which it releases by this
Release, or with respect to which it and its affiliates agrees not to make any
claim or take any proceeding herein. .
IT IS HEREBY AGREED that, except as provided herein or as required by law, the
terms of the Executive Employment Agreement (the "Contract") dated as of
[        ] between the Corporation and the Executive and of this Release will be
kept confidential. None of the Corporation or its affiliates, or any of their
employees, officers, directors or trustees shall communicate any such terms to
any third party under any circumstances whatsoever, although the Corporation
shall be at liberty to disclose to third parties that a mutually acceptable
release was agreed upon. In the event of disclosure required by law, upon
becoming aware of such the Corporation shall , provided it is legally permitted
to do so, promptly advise the Executive of the required disclosure prior to
making such disclosure and shall, to the extent legally permitted to do so,
provide the executive with reasonable opportunity to seek protective orders or
other assurances that confidential treatment will be afforded to such
information. The invalidity or unenforceability of any provision of this Release
shall not affect the validity or enforceability of any other provision of this
Release, which shall remain in full force and effect.







--------------------------------------------------------------------------------

- 2 -


IN WITNESS WHEREOF, the Corporation has duly executed and delivered this Release
this ● day of ●, 20●
 
ENBRIDGE INC.
 
Per:
 
●
 
Chair, Board of Directors
 
Per:
 
●
 
●










--------------------------------------------------------------------------------






SCHEDULE C
Undertaking
I, __________________________________________ of________________________
[print name of person giving the undertaking]    [suite number and street
address]

_____________________, ______________, _________________________________
    [city, town, etc.] [province/state] [country]

being the _________________________________________________________, of ●
[describe relationship to the "Executive", as defined hereinafter, eg: spouse,
tax, financial or legal advisor]
(the "Executive") for good and valuable consideration, the receipt and
sufficiency of which I hereby acknowledge, agree to keep strictly confidential
the terms and conditions of the Executive Employment Agreement dated as of
October 1, 2012 made between Enbridge Inc. and the Executive, and any release
thereof, all as may be disclosed to me by the Executive.
I further acknowledge that I will make no use whatsoever of the information
comprising the terms and conditions of such Executive Employment Agreement, and
any release thereof, except as may be required for the purposes of my providing
advice and direction to the Executive in my aforesaid capacity.
IN WITNESS WHEREOF, I have hereunto set my hand this _______ day of ________,
20●.
 
 
 
[witness' signature]
 
[signature of person giving the undertaking]
 
 
 
 
 
 
[print name of witness]
 
 
 
 
 
 
 
 
[suite number and street address]
 
 
 
 
 
 
 
 
[city, town]
 
 
 
 
 
 
 
 
[province, country]
 
 
 
 
 
 
 
 
[postal code]
 
 






